DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010338 to Ehst et al (Ehst et al) in view of US 6,208,704 to Lidsky et al (Lidsky et al). Ehst et al teaches a method including positioning a metal target (Zn-68, see claim 1 for example) within a crucible (12) including an open top (in that the crucible 12 does not include the cooling fin 20) meeting the limitation of an “open topped crucible” (it is noted that this limitation does not preclude the closing of the crucible during operation by another component), releasably held within a holder (14) (see figure 1 for example) including a converter plate (22) and irradiating the target with an electron beam via the converter plate (see claim 1 for example) showing all aspects of above claim 11 except the use of multiple converter plates since the claims as presently written do not restrict closing the open top of the crucible with another component during the processing of the metal target. However, Lidsky et al, at col. 6 lines 49-55 for example, teaches that the use of multiple converter plates in place of a single converter plate during irradiation processes such as that conducted by Ehst et al was known to be desirable at the time the invention was filed in order to allow for better heat removal and higher power densities in the electron beam. Because improve heat removal and improved power densities would also be desirable in the method of Ehst et al, motivation to employ multiple converter plates in place of a single converter plate shown by Ehst et al, as taught to be desirable by Lidsky et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

With respect to claim 13, Ehst et al teaches the use of an electron beam with an energy of 40 MeV and a power of 1.5 kW (see paragraph [0029] for example.
With respect to claims 14-16, Ehst teaches employing cooling water with a turbulent flow around cooling fins to cool the apparatus including the converter plates (see paragraph [0033] for example).
With respect to claims 17-19, and 24-26 Ehst et al converts Zn-68 to Cu-67 within the ranges specified (see the claims and example 1 for example).
With respect to claims 20 and 21, although Lidsky et al does not recite particular thicknesses and spacings for its converter plates, the plates of Lidsky et al operate in substantially the same manner with substantially the same results as those instantly claimed, and it has been held that where a component (the converter plates) operate in a substantially identical manner with substantially identical results than motivation to either alter the components shape, size or arrangement without affecting the operation or effect of the component, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A and B and VI C.
With respect to claims 22 and 23, Ehst teaches that the converter plate(s) may be formed of either tungsten or tantalum coated tungsten (see claim 4 for example).
Response to Arguments
Applicant's arguments filed on 1/31/2022 have been fully considered but they are not persuasive. Applicant’s argument that the claims as presently amended now recite the use of an open topped crucible and thereby distinguish over Ehst, which requires closing the crucible during operation is not persuasive for the reasons give above. While the claims now recite the use of an open topped crucible, the claims do not prohibit closing the top of the crucible by another component during processing or operation of the method. However, as also stated above, Ehst does not teach or allow for a method of operation where the open topped crucible is employed and the operation of the method occurs while the top of the crucible is uncovered, since Ehst requires a water tight seal of the crucible during operation.

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk